           Case 1:18-cv-01794-CJN Document 22 Filed 12/09/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                              )
LATINOJUSTICE PRLDEF, et al.,                 )
                                              )
               Plaintiffs,                    )
                                              )
               v.                             )       Civil Action No. 18-1794 (CJN)
                                              )
FEDERAL EMERGENCY                             )
MANAGEMENT AGENCY,                            )
                                              )
               Defendant.                     )
                                              )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of October 8, 2019, Plaintiffs LatinoJustice PRLDEF

and Centro de Periodismo Investigativo, and Defendant Federal Emergency Management Agency

hereby submit this Joint Status Report in this Freedom of Information Act case.

       As previously reported, Defendant has made initial productions on a monthly basis since

September 2018. In April 2019, Defendant completed a supplemental search and committed to

process a minimum of 750 pages per month and release the non-exempt responsive documents to

Plaintiffs every 30 days.

       On October 10, 2019, Defendant advised Plaintiffs that the agency had reviewed an

additional 17,195 records and released in full 16,793 pages, released in part 392 pages, and withheld

in full 10 pages. On November 13, 2019, Defendant advised Plaintiffs that the agency had reviewed

an additional 8,506 records and released in full 7,844 pages and released in part 634 pages, with the

remaining 28 pages referred to other agencies for processing. Defendant’s next production is

scheduled for December 13, 2019.

       The parties will file a further Joint Status Report on February 7, 2020, and every 60 days

thereafter to apprise the Court of the progress of the production and any issues that might arise.
         Case 1:18-cv-01794-CJN Document 22 Filed 12/09/19 Page 2 of 2



Dated: December 9, 2019            Respectfully submitted,

                                   /s/ Robin F. Thurston
                                   Javier M. Guzman (D.C. Bar No. 462679)
                                   Robin F. Thurston (D.C. Bar No. 1531399)
                                   Benjamin Seel (D.C. Bar No. 1035286)
                                   Democracy Forward Foundation
                                   P.O. Box 34553
                                   Washington, D.C. 20043
                                   (202) 448-9090
                                   jguzman@democracyforward.org
                                   rthurston@democracyforward.org
                                   bseel@democracyforward.org

                                   Natasha Lycia Ora Bannan
                                   LatinoJustice PRLDEF
                                   475 Riverside Drive
                                   19th Floor
                                   New York, N.Y. 10115
                                   (212) 739-7583
                                   nbannan@latinojustice.org

                                   Attorneys for Plaintiffs

                                   JESSIE K. LIU, D.C. Bar #472845
                                   United States Attorney

                                   DANIEL F. VAN HORN, D.C. Bar #924092
                                   Chief, Civil Division

                                   By:     /s/ Paul Cirino
                                   PAUL CIRINO
                                   Assistant United States Attorney
                                   Civil Division
                                   U.S. Attorney’s Office for the District of Columbia
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Telephone: (202) 252-2529
                                   paul.cirino@usdoj.gov

                                   Attorneys for Defendant




                                       2
